Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 08/23/2018, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katrak et al. (US PGPub 2009/0115653) in view of Currie et al. (PSoC3/5 Reference Book, 2010, MIT).
As to Claim 1, Katrak et al. teaches a battery management system (¶21, item 104), comprising: 

the first application setting a first non-recoverable diagnostic flag to a first encoded value and sending the first non-recoverable diagnostic flag to the first diagnostic handler application; the first encoded value having each nibble thereof selected from an odd Karnaugh set of binary values (¶39 - ¶41); 
the second application setting a second non-recoverable diagnostic flag to a second encoded value and sending the second non-recoverable diagnostic flag to the first diagnostic handler application (¶41 - ¶44); 
the second encoded value having each nibble thereof selected from an even Karnaugh set of binary values; and the first diagnostic handler application setting a first master non-recoverable diagnostic flag to a first encoded fault value if the first non-recoverable diagnostic flag is equal to a second encoded fault value, or the second non-recoverable diagnostic flag is equal to a third encoded fault value (¶53 - ¶56 teaches different sets of Karnaugh values).
Katrak teaches the use of check sums and Karnaugh values to determine valid and invalid charge states (¶57).  The skilled artisan would find it obvious to set nibble values for an even Karanaugh set.  Currie teaches Karnaugh maps (p.164-168) and setting and manipulating nibbles is a known skill in the art (p.86 and p.143).  One would be motived to make this combination as these are known techniques in determining operational statuses within a battery system.



Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest wherein the microcontroller further includes a safe state application; the first diagnostic handler application sending the first master non-recoverable diagnostic flag to the safe state application; the safe state application transitioning a contactor to an open operational position if the first master non-recoverable diagnostic flag is equal to the first encoded fault value as set forth in claim 2.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest “the microcontroller having a third application, the third application setting a first recoverable diagnostic flag to a third encoded value and sending the first recoverable diagnostic flag to the first diagnostic handler application; and the first diagnostic handler application setting a first master recoverable diagnostic flag to a fourth encoded fault value if the first recoverable diagnostic flag is equal to a fifth encoded fault value” as set forth in claims 3-12 in combination with the remaining dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852